 

Exhibit 10(o)

 

NON-COMPETITION AND CONFIDENTIALITY AGREEMENT

 

THIS NON-COMPETITION and CONFIDENTIALITY AGREEMENT (“Agreement”) is made and
entered into this   8th   day of   October  , 2018, by and between Myers
Industries, Inc., an Ohio Corporation (the “Company”), and Andrean Horton (the
“Employee”).

RECITALS:

1.The Company is a diversified international manufacturer of polymer products
for the industrial, agricultural, automotive, commercial and consumer markets
and distributor of tools, equipment and supplies for tire service and under
vehicle repair. The business of the Company is operated by the Company itself
and through its various operating divisions, subsidiaries and other affiliated
entities, all together with the Company being collectively referred to in this
Agreement as the “Company Group.”

2.Employee is being employed as EVP, General Counsel by the Company or a Company
Group member, and the execution of this Agreement is a condition of such
employment.

3.The Company Group has acquired and established valuable and competitively
sensitive information through its business, research, development and practices,
which information is described more extensively herein, and is collectively
referred to as the “Confidential Information.” To protect the interests of the
Company Group and the competitive advantage derived from the Confidential
Information, it is necessary that such Confidential Information be kept secret
and confidential.

4.The Employee, from and after the commencement of employment, will be engaged
in activities such that the Employee will have extensive access to and become
familiar with, and may develop or contribute to, some or all of the Confidential
Information. In addition, Employee will have extensive contact with; and/or
receive Confidential Information concerning, the customers of the Company Group.
The Employee recognizes that the Confidential Information and the Company
Group’s customer relationships are vital to the success of the Company and that
extensive, irreparable harm would result were such Confidential Information to
be disclosed outside the Company Group or if Employee were to engage in certain
activity which competes with the Company Group members.

NOW, THEREFORE, in view of the above and in consideration for the mutual
covenants and promises set forth below, the parties agree as follows:

1.Confidential Information:  For purposes of this Agreement, Confidential
Information includes, but is not limited to, business plans and strategies,
marketing plans and strategies, customer lists, customer purchasing information,
customer contact information, product design and development information,
methods of operation, technical services, non-public financial information,
business development plans and strategies, system analyses, quality control
programs and information, computer programs, software and hardware
configurations, information regarding the terms of the Company Group’s
relationships with suppliers, pricing information, processes and techniques,
creations, innovations, and any other information which the Company Group
members may reasonably treat or designate as confidential from time to time. The
Company believes that all Confidential Information constitutes trade secret
information under applicable law. Employee shall, however, maintain the
confidentiality of all Confidential Information whether or not ultimately
determined to be a trade secret.

 

--------------------------------------------------------------------------------

 

2.Confidentiality and Non-Competition:

A.Covenants

(a)Employee acknowledges he/she is being provided access to the Confidential
Information in order to enhance and maximize Employee’s performance in his/her
position. Employee further acknowledges that the Company Group would be
irreparably injured and the good will of the Company Group would be irreparably
damaged if Employee were to breach the covenants set forth in this Paragraph 2.
Employee further acknowledges that the covenants set forth in this Paragraph 2
are reasonable in scope and duration and do not unreasonably restrict Employee’s
association with other business entities, either as an employee or otherwise as
set forth herein.

(b)During Employee’s employment and any time thereafter, except as may be
required by law, Employee shall not, directly or indirectly, disclose,
disseminate, reveal, divulge, discuss, copy or otherwise use or suffer to be
used, any Confidential Information other than in the authorized scope of
Employee’s employment. Upon termination of employment, no matter what the reason
for such termination, and at any other time upon the request of any Company
Group member, Employee shall immediately return any and all Confidential
Information, and all other materials, property and information in tangible or
electronic form concerning the business and affairs of the Company Group and/or
its customers.

(c)Employee agrees that during Employee’s employment and for a period of twelve
(12) months following the termination of such employment, no matter what the
reason for such termination, Employee will not directly or indirectly, whether
on Employee’s own behalf or on behalf of any other person or entity, do or
suffer any of the following:

(i)Own, manage, control, participate in the ownership, management or control of,
be employed or engaged by or otherwise affiliated or associated as a consultant,
independent contractor or otherwise with, any person or business entity that
competes with any member of the Company Group which Employee was employed by,
provided services to and/or was otherwise sufficiently involved with to possess
knowledge of its Confidential Information and/or its customer relationships
(each a “Protected Company Group Member”) in the United States or in any
geographic area(s) outside the United States in which any such Protected Company
Group Member has operations or sells products or services (the “Restricted
Territory-). Without limiting the generality and scope of the foregoing, any
business entity or person providing products or services competitive with those
of a Protected Company Group Member in the Restricted Territory from either
inside or outside the Restricted Territory is deemed to be competing within the
Restricted Territory. For purposes of this Agreement, the phrase “competes with”
means providing services and products which are the same as, similar to,
reasonably substitutable for, or otherwise capable of displacing the services
and products of a Protected Company Group Member. Notwithstanding the foregoing,
Employee’s passive investment ownership of not more than one percent (1%) of the
stock of any publicly traded corporation shall not be deemed a violation of this
provision.

2

--------------------------------------------------------------------------------

 

(ii)Solicit, provide, sell, attempt to provide or sell, or otherwise deliver or
supply any products or services which compete with the products or services of a
Protected Company Group Member to any person or business entity which is or was
a customer or prospective customer of such Protected Company Group Member at any
time during the last thirty-six (36) months of Employee’s employment, nor shall
Employee in any way assist any other person or entity in such activity. For
purposes of this Agreement, (1) the phrase “products or services which compete
with the products or services of a Protected Company Group Member means products
or services which are the same as, similar to, reasonably substitutable for, or
otherwise capable of displacing the products or services of such Protected
Company Group Member; and (2) the term “prospective customer” means any person
or entity a Protected Company Group Member solicited, called on or otherwise
specifically identified as a target for the sale of its products or services.

(iii)Solicit, hire or otherwise engage the services of any person who then
currently is, or who at any time during Employee’s employment was, an employee,
consultant or independent contractor of any Company Group member, or otherwise
encourage or induce any such person to discontinue his or her relationship with
any Company Group member. Employee will not engage in any business relationship
with any subcontractor, supplier or service provider of any Company Group member
which interferes with such Company Group member’s relationship with such
subcontractor, supplier or service provider, or in any way causes such
subcontractor, supplier or service provider to reduce, alter, modify or
discontinue the business it (they) do(es) with a Company Group member.

3.Inventions: Employee hereby expressly agrees that all research discoveries,
inventions and innovations (whether or not reduced to practice or documented),
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information (whether patentable or unpatentable, and
whether or not reduced to writing), Confidential Information and copyrightable
works, and similar and related information (in whatever form or medium), which
(1) either (i) relate to actual or anticipated business, research and
development or existing or future products or services of any Company Group
member or (ii) result from or are suggested by any work performed by the
Employee of any Company Group member and (2) are conceived, developed, made or
contributed to in whole or in part by the Employee during his employment (“Work
Product-), shall be and remain the sole and exclusive property of the Company or
of any Company Group member designated by the Company for such purpose.

(i)Work Made for Hire. The Employee acknowledges that, unless otherwise agreed
in writing by the Company, all Work Product eligible for any form of copyright,
trademark or patent protection made or contributed to in whole or in part by the
Employee within the scope of Employee’s employment during the period of
Employee’s employment shall be deemed a “work made for hire” and shall be owned
by the applicable Company Group member.

(ii)Assignment of Proprietary Rights. The Employee hereby assigns, transfers and
conveys to the applicable Company Group member any Work Product designed by the
Company, and shall assign, transfer and convey thereto, all right, title and
interest in and to all inventions, ideas, improvements, designs, processes,
patent rights, copyrights, trademarks, service marks, trade names, trade
secrets, trade dress, data, discoveries and other proprietary assets and
proprietary rights in and of the Work Product (the “Proprietary Rights”) for the
applicable Company Group member’s exclusive ownership and use, together with all
rights to sue and recover for past and future infringement or misappropriation
thereof

3

--------------------------------------------------------------------------------

 

(iii)Further Instruments. At the request of the Company or any Company Group
member during Employee’s employment and thereafter, the Employee will promptly
and fully assist the Company Group member designated by the Company in effecting
the purpose of the foregoing assignment, including but not limited to the
further acts of executing any and all documents necessary to secure for the
applicable Company Group member such Proprietary Rights and other rights to all
Work Product and all confidential information related thereto, providing
cooperation and giving testimony.

(iv)Inapplicability of Section 3 in Certain Circumstances. The Company expressly
acknowledges and agrees that, and the Employee is hereby advised that, this
Section 3 does not apply to any invention for which no equipment, supplies,
facilities, trade secret information or Confidential Information of any Company
Group member was used and which was developed entirely on the Employee’s own
time, unless (i) the invention relates to the business of any Company Group
member or its actual or demonstrably anticipated research or development or (ii)
the invention results from or is suggested by any work performed or observed by
the Employee for any Company Group member.

4.Remedies: Employee acknowledges that the restrictions contained in paragraphs
2 and 3 of this Agreement are reasonable in light of Employee’s position and are
necessary to protect the Company Group from unfair competitive harm. Employee
further acknowledges that any breach of this Agreement will result in immediate
irreparable harm to the Company Group and that the Company shall be entitled to
immediate injunctive relief upon any such breach, in addition to all other legal
and equitable remedies the Company may have. This Agreement is to be construed
as separate and independent from any other obligations and any claim by Employee
asserted against the Company Group or any member thereof and shall not
constitute a defense to the enforcement of this Agreement. In the event any
court determines that the restrictions set forth herein are unreasonable or
unenforceable for any reason, the court will enforce such restrictions to the
fullest extent permitted by law.

5.Position of Employment: Employee expressly acknowledges that the obligations
contained in paragraphs 2 and 3 of this Agreement shall remain in full force and
effect during Employee’s employment in any position for any Company Group member
and with respect to any Confidential Information.

6.Validity: In the event any provision of this Agreement, or portion thereof, is
held by a court of competent jurisdiction to be unreasonable, arbitrary, or
against public policy, then such provision, or portion thereof, shall be
enforced against the Employee to the extent the court deems to be reasonable or
in accordance with public policy. In the event any provision of this Agreement
shall for any reason be wholly invalid, or unenforceable in any respect, such
invalidity shall not affect the validity of any remaining portion which shall
remain in full force and effect as if the invalid portion was never part of this
Agreement.

7.Miscellaneous: Employee acknowledges that the Employee has carefully read this
entire Agreement and fully agrees with and understands all of the provisions
hereof. This Agreement supersedes all prior agreements between any Company Group
member and the Employee regarding the subject matter of this Agreement and
constitutes the entire agreement between the parties with respect to such
subject matter. The Employee further agrees that in executing this Agreement,
the Employee has not relied on any written or oral representations, promises,
conditions, or understandings of any Company Group member, express or implied,
except as set forth herein. This Agreement may not be amended or

4

--------------------------------------------------------------------------------

 

modified other than in writing signed by the parties. This Agreement and any
disputes arising thereunder shall be governed by the laws of the State of Ohio
without regard to any State’s choice of law, rules or principles. Employee and
the Company expressly agree that any legal action arising out of or related to
this Agreement will be brought exclusively in the state or federal courts
located in Summit County, Ohio, and each party expressly consents to the
jurisdiction of such courts and waives any and all objections to the
jurisdiction or venue thereof. This Agreement may be assigned to any
successor-in-interest to the business of the Company or any Company Group member
without the consent of Employee, but may not be assigned by Employee to any
third party. This Agreement is not a contract of employment for any definite
period and Employee acknowledges that Employee’s employment is terminable
at-will.

IN WITNESS WHEREOF, the parties have hereunto executed this Agreement as of the
date first set forth above.

 

 

 

 

Myers Industries, Inc.

 

 

 

 

 

 

 

 

 

 

Date:

10/10/18

 

By:

/s/ R. David Banyard

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer (Andrean Horton)

 

 

 

 

 

 

 

 

 

 

Date:

October 8, 2018

 

Signature:

/s/ Andrean Horton

 

 

 

Print Name:

Andrean Horton

 

5